Title: To James Madison from John Brown, 6 February 1808
From: Brown, John
To: Madison, James



Sir
Frankfort Kentucky 6th. Feby. 1808

Geo. M. Bibb Esqr. having resigned the Office of District Atty for the District of Kentucky Robert Wickliff has informed me of his desire to fill that Office & has requested me to express to you his wishes on that Subject.  From a long & intimate acquaintance with Mr. Wickliff I do with much pleasure recommend him to the attention of the President as well qualified for that appointment being a Gentleman of high standing at the Bar, of strict integrity, of uniform decided republican Principles, and warmly attached to the present Administration. I have the honor to be With every sentiment of esteem & respect Your Most Obt. Serv

J: Brown

